Citation Nr: 0943135	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for sinusitis. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1982 
to January 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), that granted service connection and 
assigned a noncompensable rating for sinusitis.  The Veteran 
appealed the assigned disability rating.  

In October 2006, the appellant testified at the RO during a 
video conference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

In December 2006, the Board remanded the issue to the RO for 
further development.  In a January 2008 rating decision, the 
RO assigned the Veteran a 10 percent disability rating for 
sinusitis, effective from April 24, 2002.  Since the maximum 
rating available was not assigned, the issue was returned to 
the Board for further review.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 

In September 2008, the Board determined that the criteria for 
a disability rating in excess of 10 percent had not been met.  
The Veteran appealed and in a July 2009 order, the Court of 
Appeals for Veterans Claims remanded the sinusitis issue for 
compliance with the instructions in the July 2009 Joint 
Motion for Remand.  The issue is now before the Board for 
further review.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.



REMAND

The July 2009 Joint Motion for Remand (JMR) provides that the 
Board must instruct the RO to provide the Veteran with a new 
medical examination.  The JMR noted that contrary to the 
instructions in the Board's December 2006 remand 
instructions, the January 2008 compensation and pension (C&P) 
nose and sinus examiner had not reviewed the Veteran's claims 
folder before preparing the examination report.  If remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to insure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions).  

Moreover, the JMR pointed out that the instructions for the 
C&P examiner limited that examiner's field of inquiry by 
referring only to the criteria for a 10 percent rating.  As a 
result, the examination report does not contain evidence with 
respect to the criteria that warrant a 30 percent or higher 
disability rating.  Once VA undertakes the effort to provide 
an examination, an adequate one must be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (in the alternative, 
the claimant could be notified why an adequate examination 
will not or cannot be provided).  

Since the issue on appeal involves the frequency of certain 
symptoms, the Veteran's claims folder must be updated before 
a C&P examination is scheduled.  The most recent medical 
treatment records in the claims folder date from 
January 2008.  Appropriate efforts should be taken to obtain 
all pertinent treatment records for the service-connected 
sinusitis disability.  

Thereafter, the RO should make arrangements for the Veteran 
to have a C&P nose and sinusitis examination with an Ear, 
Nose, and Throat specialist in order to determine the level 
of severity of the Veteran's sinusitis condition for the 
period from April 2002 to the present.  The Board notes that 
the term VA examination by a VA Ear, Nose, and Throat (ENT) 
specialist refers to an examination by a VA staff physician 
with an acquired expertise in ear, nose, and throat diseases 
and injuries.  A review of the evidence in this case 
demonstrates the Veteran's service-connected disability is 
not so complex as to require a medical expert opinion or an 
opinion by a board-certified specialist.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the issue on appeal.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all pertinent treatment reports 
not previously of record.  

2.  Appropriate effort must be taken to 
schedule the Veteran for a VA examination 
by an Ear, Nose, and Throat specialist (a 
VA staff physician with an acquired 
expertise in ear, nose, and throat 
diseases and injuries) for opinions as to 
the nature and extent of his service-
connected sinusitis since the date of his 
claim in April 2002.  The examining 
physician must include a statement in the 
report describing any acquired expertise 
in ear, nose, and throat diseases and 
injuries.  A thorough history of all 
sinusitis symptoms should be elicited from 
the Veteran and included in the 
examination report.  

The claims folder, to include a copy of 
this remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

a)  Has the Veteran's claims folder been 
reviewed?  

b)  Include a statement from the examining 
physician describing any acquired 
expertise in ear, nose, and throat 
diseases and injuries.  

c)  Elicit a thorough history of all 
sinusitis symptoms from the Veteran.  

d)  Describe the type and date of any 
sinus surgery that the Veteran has 
undergone.  

e)  During the period from April 2002 to 
the present, has the Veteran had 
incapacitating episodes requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment?  An incapacitating 
episode of sinusitis means one that 
requires bed rest and treatment by a 
physician.  If so, how frequently 
(episodes per year or per twelve month 
period) has the Veteran had incapacitating 
episodes of sinusitis and are the 
antibiotic treatments accurately reflected 
by the available medical records?  If the 
frequency of incapacitating episodes has 
changed during the period since 
April 2002, please describe the change in 
frequency.  

f)  During the period from April 2002 to 
the present, has the Veteran had non-
incapacitating episodes of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting?  If so, 
how frequently (episodes per year or per 
twelve month period) has he had such non-
incapacitating episodes of sinusitis?  If 
the frequency of non-incapacitating 
episodes has changed during the period 
since April 2002, please describe the 
change in frequency.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, should be associated 
with the claims folder, if feasible.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


